BAKER, District Judge
(after stating the facts). The defendants have interposed a demurrer to the complainant’s bill. If the question for decision were simply whether the plaintiff could acquire the sole right to use white enamel for the lining of the doors of its stoves and ranges, it would present «a question whose solution would prove embarrassing. But the case made upon the bill and admitted by the demurrer is that the defendants are manufacturing stoves and ranges having white enamel doors in the similitude' of those manufactured by complainant, and with the fraudulent purpose of palming them off upon the trade and the public' as the stoves and ranges manufactured by the complainant. It is not necessary to determine whether the white enamel lining which has been long and exclusively used by the complainant for the inner lining of the doors of its stoves and ranges constitutes a trademark, or whether it does not. It is sufficient to justify the interposition of a court of equity if the stoves and ranges manufactured by the defendants are purposely constructed in the similitude of those manufactured by the complainant, with the intention and result of deceiving the trade and the public, and inducing them to purchase the stoves and ranges of the defendants in the belief that they are purchasing the stoves and ranges of the complainant’s manufacture. The imitative devices used upon the stoves and ranges manufactured by the defendants are alleged to be employed by them for the purpose and with the result of deceiving the public, and thereby diverting the trade of the complainant to the defendants. This they have neither the moral nor the legal right to do.
Judge Clifford, in delivering the opinion of the court in McLean v. Fleming, 96 U. S. 245, 254, says:
“Nor is it necessary, in order to give a right to an injunction, that a specific trade-mark should be infringed; but it is sufficient that the court is satisfied that there was an intent on the part of the respondent to palm oif his goods as the goods of the complainant, and that he persists in so doing after being requested to desist.”
And in the recent case of Coats v. Thread Co., 149 U. S. 562, 566, 13 Sup. Ct. 966, 967, it is said:
*761•' “There can he no question of the soundness of the plaintiffs’ proposition that, irrespective of the technical question of trade-mark, the defendants have iio right to dress their goods up in such manner as to deceive an intending purchaser, and induce him to believe he is buying those of the plaintiffs. Sival manufacturers may lawfully compete for the patronage of the public Sn the quality and price of their goods, in the beauty and tastefulness of their inclosing packages, in the extent of their, advertising, and in the employment of agents; but they have no right, by imitative devices, to beguile the public Into buying their wares under the impression? they are buying those of their rivals. Perry v. Truefitt, 6 Beav. 66; Croft v. Day, 7 Beav. 84; Lee v. Haley, 5 Ch. App. 155; Wotherspoon v. Currie, L. R. 5 H. L. 508; Johnston v. Ewing, 7 App. Cas. 219; Thompson v. Montgomery, 41 Ch. Div. 35; Taylor v. Carpenter, 2 Sandf. Ch. 603; Manufacturing Co. v. Spear, 2 Sandf. 599; McLean v. Fleming, 96 U. S. 245; Boardman v. Brittannia Co., 35 Conn. 402; Gilman v. Hunnewell, 122 Mass. 139.”
Under the foregoing principles the facts alleged in the bill and admitted by the demurrer are sufficient to constitute a prima facie case for relief, and therefore the demurrer must be overruled.